   Case 1:19-cv-00086-GNS Document 1 Filed 07/02/19 Page 1 of 5 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                            CIVIL ACTION NO. ____________
                                                 1:19-cv-86-GNS
                                  *Filed Electronically*

In re: 291 Windsong Way, Adolphus, KY 42120

UNITED STATES OF AMERICA                                                           PLAINTIFF

VS.

ESTATE OF CLORINE BROWN                                                        DEFENDANT
Serve via Certified Mail:            Larry C. Stinson
                                     Administrator of the Estate of Clorine Brown
                                     615 Richard Jones Road
                                     Scottsville, KY 42164


                                    COMPLAINT IN REM

                                           ********

   Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:

   1. This real estate mortgage foreclosure action is brought by the United States of America,

       on behalf of its Department of Agriculture, Rural Development (hereinafter “RD”),

       pursuant to Title 28, United States Code, Section 1345.

   2. On or about February 5, 2009, Clorine Brown, for value received, executed and delivered

       to RD a promissory mortgage note (hereinafter “Note”) in the principal amount of

       $77,000.00, bearing interest at the rate of 4.3750 percent per annum, the Note calling for

       monthly payments of principal and interest. A copy of this Note is attached hereto

       marked Exhibit A, and hereby incorporated by reference as if set forth at length herein.

   3. Contemporaneously with the execution of the Note, Chlorine Brown, executed,

       acknowledged, and delivered to RD a real estate mortgage (hereinafter “Mortgage”),

                                                1
Case 1:19-cv-00086-GNS Document 1 Filed 07/02/19 Page 2 of 5 PageID #: 2




   which was recorded on February 6, 2009, in Mortgage Book 318, Page 165, in the

   Commonwealth of Kentucky, Allen County Clerk’s Office. In and by this Mortgage, said

   borrowers granted to RD a first mortgage lien against the real property described in the

   Mortgage located in Allen County, Kentucky (hereinafter “Property”). A copy of this

   Mortgage is attached hereto marked Exhibit B, and is hereby incorporated by reference as

   if set forth at length herein.

4. Contemporaneously with the execution of the Note and Mortgage, Clorine Brown,

   executed, acknowledged, and delivered to RD a Subsidy Repayment Agreement

   (hereinafter “Subsidy Agreement”). A copy of this Subsidy Agreement is attached hereto

   marked Exhibit C, and hereby incorporated by reference as if set forth at length herein.

5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

   foreclosure action consists of a tract of land located in Allen County, Kentucky, and more

   particularly described as follows:

           Property Address: 291 Windsong Way, Scottsville, KY 42164

           BEING Lot No. Twenty (20), containing 0.773 acre, of the Windsong
           Subdivision as shown on said subdivision recorded at Plat Book 4, Page
           34 (C-217), Allen County Clerk’s Office, Scottsville, Kentucky.

           BEING THE SAME PROPERTY conveyed to Clorine Brown by a deed
           dated February 5, 2009 and filed for record in Deed Book 272, Page 1,
           Allen County Clerk’s Office, Scottsville, Kentucky.

           THIS conveyance is subject to all rights-of-way for public roads, to all
           easements and restriction of record, and to the rules and regulations of the
           Scottsville-Allen County Planning Commission.

6. Upon information and belief the Plaintiff states that Clorine Brown is deceased, having

   died intestate on or about January 10, 2017. A probate estate styled In Re: Clorine




                                            2
Case 1:19-cv-00086-GNS Document 1 Filed 07/02/19 Page 3 of 5 PageID #: 3




   Brown, case number 17-P-00121, was filed in the Allen District Court, and Larry C.

   Stinson was appointed as administrator.

7. The Defendant, and/or said borrower, has failed and continue to fail to make payments of

   principal and interest due in accordance with the terms and conditions of the said Note

   and Mortgage and are, therefore, in default.

8. Paragraph (22) of the Mortgage provides that if default occurs in the performance or

   discharge of any obligation of the Mortgage, then RD shall have the right to accelerate

   and declare the entire amount of all unpaid principal together with all accrued and

   accruing interest to be immediately due and payable and to bring an action to enforce the

   Mortgage, including the foreclosure of the lien thereof. Because of the Default of the

   Defendants, and/or said borrower, as set forth above, RD caused a Notice of Acceleration

   of Indebtedness and Demand for Payment to be issued to said Defendants declaring the

   entire indebtedness due upon the said Note and Mortgage to be immediately due and

   payable, which demand has been refused.’

9. Paragraph (1) of the Subsidy provides that subsidy received in accordance with a loan

   under section 502 of the Housing Act of 1949 is repayable to the Government upon the

   disposition or nonoccupancy of the security property.

10. The unpaid principal balance on the Mortgage and Note is $69,688.01, with accrued

   interest of $6,156.11 through January 28, 2019, with the total subsidy granted of

   $13,285.98, escrow in the amount of $444.82, with late charges in the amount of $32.72,

   and with fees assessed of $8,125.55, for a total unpaid balance due of $97,733.19.

   Interest is accruing on the unpaid principal balance at the rate of $9.2955 per day after

   January 28, 2019. An Affidavit of Proof Statement of Account signed by RD Foreclosure



                                             3
Case 1:19-cv-00086-GNS Document 1 Filed 07/02/19 Page 4 of 5 PageID #: 4




   Representative, Vickie Jones, is attached hereto marked Exhibit D, and is incorporated

   herein as if set forth verbatim.

11. Included within the balance set out in paragraph 10 above, the portion of the debt

   attributable to the Mortgage secured by the real estate collateral is the principal sum of

   $69,688.01, with interest accrued thereon of $6,156.11 through January 28, 2019.

   Interest is accruing on the unpaid balance at the rate of $9.2955 per day after January 28,

   2019.

12. Upon information and belief, the Plaintiff states that the subject real property has been

   abandoned, as verified by a field inspection performed on January 19, 2019. A copy of

   Field Inspection evidencing this allegation is attached hereto marked Exhibit E, and

   hereby incorporated by reference as if set forth at length herein.

13. The Property is indivisible and cannot be divided without materially impairing its value

   and the value of RD’s lien thereon.

14. The lien on the Property in favor of RD by virtue of the Mortgage is first, prior and

   superior to all other claims, interests and liens in and to the Property except for liens

   securing the payment of ad valorem property taxes.

15. There are no other individuals or entities purporting to have an interest in the Property

   known to RD.

WHEREFORE, the Plaintiff, the RD, prays for relief as follows:

       a.     That the RD be awarded a judgment, as the total amount owing is $97,733.19,

              as of January 28, 2019. Interest is accruing on the unpaid principal balance at

              the rate of $9.2955 per day after January 28, 2019, until entry of judgment

              herein, and thereafter according to law, plus costs, disbursement and expenses.



                                             4
Case 1:19-cv-00086-GNS Document 1 Filed 07/02/19 Page 5 of 5 PageID #: 5




      b.    That RD be adjudged a lien on the subject Property, prior and superior to any

            and all other liens, claims, interests, and demands, except liens for unpaid real

            estate ad valorem taxes and except as set forth above; and for an Order of Sale

            of the Property in accordance with Title 28, United States Code, Sections

            2001- 2003, inclusive; that the Property be sold free and clear of any and all

            liens and claims for any and all parties to this action, except for real estate

            restrictions and easements of record, and any city, county, state, or school ad

            valorem taxes which may be due and payable thereon at the time of sale; and

            free and clear of any rider equity of redemption; and that the proceeds from

            the sale be applied first to the costs of this action, second to the debt, interest,

            costs, and fees due the Plaintiff, with the balance remaining to be distributed

            to the parties as their liens and interests may appear.

      c.    That the Property be adjudged indivisible and be sold as a whole.

      d.    That all Defendants be required to Answer and set up their respective liens,

            claims, or interests in the Property, if any, or be forever barred.

      e.    For any and all other lawful relief to which the Plaintiff may appear properly

            entitled.

                                                Respectfully submitted,

                                                By:_/s/ Melissa R. Dixon          ___
                                                Attorney for the Plaintiff:
                                                R. Scott Wilder/ Melissa R. Dixon
                                                Gambrel & Wilder Law Offices, PLLC
                                                1222 ½ N. Main St. Ste. 2
                                                London, KY 40741
                                                Telephone: (606) 878-8906
                                                Facsimile: (606)878-8907
                                                Email: rswilder@gambrelwilderlaw.com
                                                       mrdixon@gambrelwilderlaw.com

                                           5
Case 1:19-cv-00086-GNS Document 1-1 Filed 07/02/19 Page 1 of 2 PageID #: 6

                                                  1:19-cv-86-GNS
Case 1:19-cv-00086-GNS Document 1-1 Filed 07/02/19 Page 2 of 2 PageID #: 7
Case 1:19-cv-00086-GNS Document 1-2 Filed 07/02/19 Page 1 of 3 PageID #: 8




                                                    EXHIBIT A
Case 1:19-cv-00086-GNS Document 1-2 Filed 07/02/19 Page 2 of 3 PageID #: 9
Case 1:19-cv-00086-GNS Document 1-2 Filed 07/02/19 Page 3 of 3 PageID #: 10
Case 1:19-cv-00086-GNS Document 1-3 Filed 07/02/19 Page 1 of 7 PageID #: 11




                                                  EXHIBIT B
Case 1:19-cv-00086-GNS Document 1-3 Filed 07/02/19 Page 2 of 7 PageID #: 12
Case 1:19-cv-00086-GNS Document 1-3 Filed 07/02/19 Page 3 of 7 PageID #: 13
Case 1:19-cv-00086-GNS Document 1-3 Filed 07/02/19 Page 4 of 7 PageID #: 14
Case 1:19-cv-00086-GNS Document 1-3 Filed 07/02/19 Page 5 of 7 PageID #: 15
Case 1:19-cv-00086-GNS Document 1-3 Filed 07/02/19 Page 6 of 7 PageID #: 16
Case 1:19-cv-00086-GNS Document 1-3 Filed 07/02/19 Page 7 of 7 PageID #: 17
Case 1:19-cv-00086-GNS Document 1-4 Filed 07/02/19 Page 1 of 2 PageID #: 18




                                             EXHIBIT C
Case 1:19-cv-00086-GNS Document 1-4 Filed 07/02/19 Page 2 of 2 PageID #: 19
Case 1:19-cv-00086-GNS Document 1-5 Filed 07/02/19 Page 1 of 1 PageID #: 20




                                                  EXHIBIT D
Case 1:19-cv-00086-GNS Document 1-6 Filed 07/02/19 Page 1 of 6 PageID #: 21




                                                  EXHIBIT E
Case 1:19-cv-00086-GNS Document 1-6 Filed 07/02/19 Page 2 of 6 PageID #: 22
Case 1:19-cv-00086-GNS Document 1-6 Filed 07/02/19 Page 3 of 6 PageID #: 23
Case 1:19-cv-00086-GNS Document 1-6 Filed 07/02/19 Page 4 of 6 PageID #: 24
Case 1:19-cv-00086-GNS Document 1-6 Filed 07/02/19 Page 5 of 6 PageID #: 25
Case 1:19-cv-00086-GNS Document 1-6 Filed 07/02/19 Page 6 of 6 PageID #: 26
Case 1:19-cv-00086-GNS Document 1-7 Filed 07/02/19 Page 1 of 2 PageID #: 27




                                                       1:19-cv-86-GNS




 7/2/2019
Case 1:19-cv-00086-GNS Document 1-7 Filed 07/02/19 Page 2 of 2 PageID #: 28
